                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              JONESBORO DIVISION


MICHAEL WILLIAMS                                                                PLAINTIFF
#40952

v.                             No: 3:19-cv-00164 JM-PSH


T. RAYMOND, et al.                                                           DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 15th day of July, 2019.


                                                   UNITED STATES DISTRICT JUDGE
